Opinion

PER CURIAM.
In this appeal, the plaintiff challenges the judgment of the trial court affirming the decision by the state ethics commission that determined that the former high sheriff of Hartford County, Alfred J. Rioux, violated the state code of ethics. On February 13, 1996, the ethics commission concluded that Rioux had acted in violation of the state ethics code and ordered him to pay a civil penalty of $7000. On March 14, 1996, Rioux appealed that administrative decision to the Superior Court pursuant to General Statutes §§ 1-87 and 4-183. The trial court affirmed the commission’s decision.
Rioux claims that the trial court should have reversed the commission’s decision because (1) the findings and conclusions were not supported by the evidence, and (2) the commission misinterpreted the applicable statutes. Our examination of the record and our review of the briefs and arguments of the parties on appeal persuade us that the trial court’s judgment should be affirmed. The central issues regar ding the findings and conclusions of the commission were resolved properly in the trial court’s memorandum of decision. Rioux v. State Ethics Commission, 45 Conn. Sup. 242, 709 A.2d 613 (1997). Because that memorandum of decision fully addresses the arguments raised in the present appeal, we adopt it as a proper statement of the facts and the applicable law on those issues. It would serve no useful purpose for us to repeat the discussion contained therein. See Molnar v. Administrator, Unemployment Compensation Act, 239 Conn. 233, 235, 685 A.2d 1107 *216(1996); Val-Pak of Central Connecticut North, Inc. v. Commissioner of Revenue Services, 235 Conn. 737, 740, 669 A.2d 1211 (1996).
The judgment is affirmed.